Citation Nr: 1242123	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for meralgia paresthetica of the right anterior thigh, to include as secondary to the service-connected total abdominal hysterectomy with bilateral salpingooophorectomy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1983 to October 1994.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO which denied entitlement to service connection.  The Veteran perfected a timely appeal.

This claim was previously before the Board and was remanded for further development in October 2011.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  As stated above, this claim was remanded for further development in October 2011.  Part of the development requested was a medical opinion or addendum opinion which addressed whether or not the Veteran's current meralgia paresthetica of the right anterior thigh was casually related to her military service or was caused or aggravated by her service-connected total abdominal hysterectomy with bilateral salpingooophorectomy.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, the October 2011 VA examination is inadequate for rating purposes and the claim must be remanded once more. 

Pursuant to the October 201 remand, a medical opinion was obtained from the same examiner who first examined the Veteran in June 2006.  The examiner concluded that it was less likely than not that the Veteran's current meralgia paresthetica was related to her military service because the onset was after service, first documented in 2001.  Additionally, the examiner concluded that the Veteran's meralgia paresthetica was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In providing the rationale for her opinion, the examiner discussed the "usual" causes for meralgia parasthetica.  She stated that abdominal hysterectomy was not a leading cause of the condition and furthermore that the Veteran's condition began several years after surgery, therefore, could not aggravate.  

Unfortunately, it seems that the examiner has based her opinion on an inaccurate characterization of the record.  First, the examiner indicated that the Veteran's meralgia parasthetica was first documented in 2001.  However, the record evidence clearly shows that the condition was diagnosed in 1999.  Secondly, the examiner did not consider and did not discuss the Veteran's continued assertion (throughout the pendency of her appeal) that the symptoms of her meralgia parasthetica began immediately after her surgery in 1998 and have continued since that time.  Additionally, the examiner, in providing rationale for her opinion stated that abdominal hysterectomy was not a leading cause of meralgia parasthetica and then stated the Veteran's body mass index (BMI).  The examiner seemed to be indicating that the Veteran's BMI was a factor or cause but gave no explanation as to why she believed that was the case.  Finally, the examiner failed to address the aggravation question and simply stated that the condition began several years after surgery (which is in contradiction with the evidence of record) and therefore could not aggravate.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, given that the opinion of the October 2011 VA examiner is inadequate for rating purposes, as her opinion is based on an inaccurate characterization of the evidence of record, the Veteran should be afforded a new examination with a new VA examiner so that her entire and accurate medical history and lay assertions can be considered in rendering a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed meralgia paresthetica.  The Veteran should be properly notified of the examination by sending notice of the details of the examination to the Veteran at her correct address.  The notice should be sent with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims file must be provided to the examiner for review.  The examiner must state in the examination report that the claims file has been reviewed. 

The examiner must express an opinion addressing the following questions:

(1) Whether it is at least as likely as not that the Veteran's currently diagnosed meralgia paresthetica is causally related to her active military service?

(2) Whether it is at least as likely as not that the Veteran's currently diagnosed meralgia paresthetica is due to her service-connected total abdominal hysterectomy with bilateral salpingooophorectomy? 

(3) Whether it is at least as likely as not that the Veteran's currently diagnosed meralgia paresthetica is permanently aggravated by her service-connected total abdominal hysterectomy with bilateral salpingooophorectomy?

In rendering the above requested opinions, the examiner should review and specifically consider: (1) all medical records pertinent to the Veteran's 1998 surgery and post-surgery complaints of meralgia paresthetica symptoms, to specifically include the 1999 medical records from Dr. Bader (2) the Veteran's lay assertions that her symptoms began immediately after her 1998 surgery and have continued since that time (3) the June 2006 and October 2011 VA examination reports and (4) the medical literature submitted by the Veteran in August 2012 which indicates that scar tissue near the inguinal ligament due to past surgery, specifically lower abdominal surgery, is a possible cause for meralgia parasthetica.  

A complete rationale should be provided for any opinion or conclusion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


